Title: To Benjamin Franklin from Williams, Moore & Co., 6 November 1782
From: Williams, Moore & Co.
To: Franklin, Benjamin


Honnorable Monsieur
a L’orient le 6 9bre. 1782.
Nous avons L’honneur de vous remettre Sous ce ply Les procedures de lamirauté de nôtre ville, des deux prises anglaises les deux freres, & Larundell, faites par Le corsaire ameriquain La Révolution, nous vous Suplions de vouloir Bien nous honorer de leur Condamnation le plutôt quil vous Sera possible, pour de suitte acceleree La vente.
Nous Sommes avec un profond Respect honnorable Monsieur Vos trés humbles & trés obeissants Serviteurs
Williams Moore & Co
